Citation Nr: 0113480	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to dependency and 
indemnity compensation (DIC) as a child of the veteran.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service during World War II.  He died 
in January 1963.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

The July 2000 decision also denied a claim of entitlement to 
accrued benefits on the basis that the claim was not filed 
within one year following the veteran's death.  The record 
does not reflect that a substantive appeal was received in 
response to an October 2000 statement of the case on that 
issue.  Accordingly, that issue is not in appellate status at 
this time.  38 U.S.C.A. § 7105(a) (West 1991). 


FINDING OF FACT

The appellant was born in April 1952; she did not become 
permanently incapable of self-support before reaching the age 
of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a child of 
the veteran for DIC benefit purposes have not been met.  
38 U.S.C.A. § 1310 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.57(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
documentary evidence related to the veteran's death and the 
appellant's birth.  Given the issue in this case, all 
evidence necessary to reach a determination as to the 
appellant's status is of record.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
appeal. 

Further, the appellant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to DIC benefits.  The discussions in the RO's 
denial and statement of the case have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The law states that when any veteran dies after December 31, 
1956, from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310(a).  

The record shows that the veteran had active service during 
World War II.  He died in January 1963.  The appellant, who 
is the veteran's daughter, was born in April 1952.  She filed 
a claim for DIC benefits in April 2000.  

The regulations define a child as 

an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's 
household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and
    (i) Who is under the age of 18 years; or
    (ii) Who, before reaching the age of 18 years, 
became permanently 
incapable of self-support; or
    (iii) Who, after reaching the age of 18 years 
and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing 
a course of instruction at an approved educational 
institution.

38 C.F.R. § 3.57(a).  

The record clearly shows that the appellant was born in April 
1952.  She does not dispute that finding.  Nevertheless, she 
maintains that she is entitled to DIC benefits.  However, the 
law is quite specific.  Because she is well over the 
statutory age limitation and because there is no evidence 
that she became permanently incapable of self-support before 
reaching the age of 18 years (nor has she so claimed), she 
may not be considered a child of the veteran for DIC benefit 
purposes.  Accordingly, the appellant's claim for DIC 
benefits is denied.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

